Citation Nr: 1018134	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher ratings for residuals of right 
medial meniscectomy with degenerative changes. 

2.  Entitlement to a higher rating for instability of the 
right knee. 

3.  Entitlement to higher ratings for limitation of motion of 
the left knee due to degenerative joint disease. 

4.  Entitlement to higher ratings for instability of the left 
knee. 

5.  Entitlement to a higher rating for residuals of a 
fracture of the right ankle. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
November 1976.

The issues dealing with the knees come to the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The matter was remanded in January 
2008 for further development.  

Documentation now included in the claims file shows that the 
issue of a higher rating for right ankle disability is also 
on appeal from an April 2006 rating decision.  A notice of 
disagreement was received in June 2006, a statement of the 
case was issued in December 2006, and a substantive appeal 
was received in January 2007.   

During the course of the appeal, the RO issued several rating 
decisions which assigned different ratings from different 
dates; in other words, the appeal includes consideration of 
"staged ratings" involving different time periods for 
several of the disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that the most recent rating decision issued by the 
RO was in August 2009.  This rating decision reflects that 
temporary total ratings have been assigned (effective June 
26, 2009) for residuals of right medial meniscectomy with 
degenerative changes and for limitation of motion of the left 
knee due to degenerative joint disease.  The August 2009 
rating decision also reflects that each of these disabilities 
is tentatively scheduled to be assigned 30 percent ratings 
effective August 1, 2010, pending a future examination in 
July 2010.  

In the interest of avoiding piecemeal appellate review, the 
Board believes that appellate review is not proper at this 
time pending the July 2010 examination of the knees.  
Moreover, the question of the appropriate evaluations for the 
separate instability ratings for each knee may very well be 
impacted by the results of the July 2010 examination. 

With regard to the right ankle rating issue, the Veteran 
asserts that the most recent examination for the right ankle 
was in December 2006.  The Veteran argues that the 
examination was inadequate.  Without addressing this 
contention, the Board does believe that the Veteran is 
implicitly asserting that his right ankle disability has 
become more severe since the 2006 examination.  As such, 
current examination is appropriate to fully assist the 
Veteran with this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
VA examination of both knees in July 
2010 as indicated in the August 2009 
rating decision.  It is imperative that 
the claims file be made available to 
the examiner for review.  The examiner 
should clearly report examination 
findings to allow for application of VA 
rating criteria.  The examiner should 
report range of motion of the knees, to 
include (in degrees) the point at which 
motion may be effectively limited by 
pain.  The examiner should also offer 
an opinion as to whether any additional 
limitation of motion would be expected 
due to incoordination, fatigue or 
weakness, including during flare-ups.  
As to the instability of each knee, the 
examiner should report whether such 
instability is slight, moderate, or 
severe.  

2.  The Veteran should also be 
scheduled for VA examination of his 
right ankle.  It is imperative that the 
claims file be made available to the 
examiner for review.  The examiner 
should clearly report examination 
findings to allow for application of VA 
rating criteria.  Range of motion 
should be reported, to include (in 
degrees) the point at which motion may 
be effectively limited by pain.  The 
examiner should also offer an opinion 
as to whether any additional limitation 
of motion would be expected due to 
incoordination, fatigue or weakness, 
including during flare-ups.

3.  After completion of the above, the 
RO should review the expanded record 
and determine whether higher ratings 
are warranted at any time during the 
appeal periods for the disabilities in 
question.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


